       Case 1:15-cv-03278-RA-SDA Document 142 Filed 10/24/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          10/24/2019


 In Re Actos End Payor Antitrust Litigation                    1:13-cv-09244 (RA) (SDA)




 In Re Actos Direct Purchaser Antitrust                        1:15-cv-03278 (RA) (SDA)
 Litigation
                                                               ORDER




STEWART D. AARON, United States Magistrate Judge:

       WHEREAS, the Court has received and reviewed the parties’ joint letter, dated October

18, 2019 (13-cv-09244, ECF No. 277; 15-cv-03278, ECF No. 135), as well as the parties’ separate

letters, dated October 23, 2019 (13-cv-09244, ECF Nos. 280 & 281; 15-cv-03278, ECF Nos. 139 &

140), regarding a proposed case schedule; and

       WHEREAS, the Court finds that, before a case schedule is set, it would be beneficial for

the Court to review the parties’ initial disclosures.

       NOW, THEREFORE, it is hereby ORDERED, as follows:

       1. The parties shall serve and file their initial disclosures no later than Friday, December

           6, 2019.

       2. The parties shall appear for a scheduling conference before Magistrate Judge Aaron

           on Tuesday, December 10, 2019, at 2:00 p.m. During the conference the Court shall

           further address the issues raised in the parties’ letters.
     Case 1:15-cv-03278-RA-SDA Document 142 Filed 10/24/19 Page 2 of 2



     3. In the interim, the parties can and should begin serving discovery requests.

SO ORDERED.

DATED:        New York, New York
              October 24, 2019

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge




                                             2
